DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i-e) reducing a rescue medication needed (claim 13); and
(ii-a) a capsule, 
in the reply filed on 2/19/2021 remains acknowledged.
Claims 10, 22-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.  Claims 1, 3-4, 8, 20-21 have been canceled.
Newly submitted claims 28-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected method, as currently recited, reducing a rescue medication needed as a result of aspirin-induced reaction in a human patient suffering from AERD, comprising oral administration of a daily dose of 200 mg ifetroban or a pharmaceutically acceptable salt thereof to the patient, and subsequently administering aspirin to the human patient suffering from AERD has a unique purpose and outcome of the method compared to the newly claimed method of treating aspiring exacerbated respiratory disease with an oral daily dose of 200 mg ifetroban or pharmaceutically acceptable salt thereof, which does not require subsequent aspirin administration, rendering the claimed methods patentably distinct.  Additionally, the record documents that there likely is applicable prior art applicable for the new claims, but claim 13 is allowable (no longer has applicable prior art), demonstrating a serious examination burden upon examining the new claims along with allowable claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see pp. 4-6, filed 4/27/2022, with respect to the obviousness rejection over Phillips et al., in view of Lee have been fully considered and are persuasive, in view of the amendment requiring, inter alia, subsequent administration of aspirin to the human AERD patient, which Phillips teaches away from.  The rejection of Claims 13-14, 16, 26-27 has been withdrawn. 

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites the abbreviation AERD, without being accompanied by the meaning of the acronym, in the first examined claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13, 16, 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 of copending Application No. 17/705,557 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both copending independent claims 23 and 27 embrace treating or preventing a symptom of aspiring desensitization, construed to read on administering aspirin to a human patient in an obvious embodiment, after at least the first ifetroban oral dose.  Thus, the physical steps of the instant and copending claims embrace the same obvious embodiments.  With respect to the copending symptoms (claims 23, 25, 27), absent evidence to the contrary the same 200 mg daily oral dose, required by both claim sets would have the same treatment and prevention of a symptom as inherent present in the instant claimed methods.
Additionally, the instant withdrawn claim 7, drawn to prevention of a symptom would have been obvious to select, as an embodiment of the instant claimed method, rendering copending claims 27-29 obvious.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Examiner notes that the original restriction was based on the differences in treating or preventing a symptom of aspirin desensitization (i-d) or (i-b) vs. reducing a rescue medication (i-e) as different method outcomes.  However, the instant elected reduction of a rescue medication now requires an added step (not originally present) of subsequent administering of aspirin to a human AERD patient.  Because the disclosed subsequent administration of aspirin is primarily supported by the aspirin desensitization procedure of Table 5, the instant method, reliant on aspirin desensitization for support is now construed as inherently achieving at least AIR prevention/treatment symptom of aspirin desensitization.  Thus, the claims considered no longer correspond to the original election in the instant application; i.e., the instant claims are no longer consonant in scope with the original claims subject to restriction.  Per MPEP 804.01 the prohibition against nonstatutory double patenting rejections under 35 USC 121 does not extend to this situation (see paragraph (B)).
Claim 13, 16, 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-31 of copending Application No. 17/705,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims are both drawn to a method for reducing rescue medications needed as a result of an aspirin-induced reaction in a human patient suffering from AERD, comprising oral administration of 200 mg daily dose of ifetroban or a pharmaceutically acceptable salt (i.e., ifetroban sodium) to the AERD patient.  The instant claims, as currently amended anticipate copending claims 27-28 and 31.  The instant claimed method is also considered to inherently result in the copending symptom treatment outcome of copending claims 29-30, absent evidence to the contrary.  Accordingly, the claims are obvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The Examiner suggests incorporation of the “aspirin exacerbated respiratory disease” meaning at the first occurrence of the abbreviation “(AERD)” in line 2 of claim 13, and the filing of two terminal disclaimers over the above cited copending applications, to place claims 13, 16, 26-27 into condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s arguments with respect to the obviousness rejection are persuasive.  Specifically, the cited locations in Phillips establish a teaching away from the amended subsequent administering aspirin to the human AERD patient claim 13 amendment (after ifetroban oral administration), at least in CAD patients, the patient group being treated by Phillips.  While Lee does document aspirin desensitization is a known therapy for patients with AERD (see also Phillips at [0022]), Phillips teaches away from use of aspirin desensitization in CAD patients with known aspirin sensitivity [0023], because of the complexity (requiring multiple individuals’ involvement in treatment) and the question of safety of aspirin desensitization in CAD patients.  The strength of the teaching away is considered to outweigh teaching toward subsequent aspirin after ifetroban (i.e., the aspirin desensitization in addition to ifetroban).  Additionally, [0024] of Phillips teaches toward ifetroban as a substitute for aspirin (as opposed to a combination); see also [0031], indicating aspirin is not feasible for AERD patients with cardiovascular disorders. Therefore, the rejection has been overcome for the Phillips cardiovascular disorder patient group receiving subsequent aspirin.  
The same teaching away basis would be applicable to similar documents that teach ifetroban as an antiplatelet drug, with similar/superior efficacy to aspirin, useful especially as a substitute for aspirin in these patients to reduce cardiovascular event risk (e.g., Stephens et al. (US 2009/001236 A1)).
Regarding enablement of instant claims 13, 16, 26-27, the Table 5 evidence is construed to enable the claimed method of reducing a rescue medication as a result of AIR in an AERD patient, where ifetroban and subsequent aspirin are administered; the evidence establishes a trend toward fewer rescue medications in the ifetroban group being exposed to aspirin desensitization, construed as enabling the examined method.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, both instant and copending claims (the copending claims/applications were filed after the prior Office action in the instant application).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611